RENDERED: SEPTEMBER 28, 2017
                              .                            .
                                                             TO BE PUBLISHED

               ~UJJttttt:e draurf af 1ft:eitfurku

                                  20 l 5-SC:.000664-TG



  BOARD OF TRUSTEES OF THE KENTUCKY                                  APPELLANT
. SCHOOL BOARDS INSURANCE TRUST


                       ON REVIEW FROM COURT OF APPEALS
v.                         CASE NO. 2015-CA-001682-TG
                 .
                     FRANKLIN
                        '
                              CIRCUIT COURT NO. 14-CI-01080


. JOSEPH N. POPE, JR. DEPUTY                                         APPELLEES
  REHABILITATOR OF THE KENTUCKY
  SCHOOL BOARDS·
  INSURANCE TRUST WORKERS' .
.COMPENSATION SELF-INSURANCE FUND;
  JOSEPH N. POPE, JR., DEPUTY
  REHABILITATOR OF THE KENTUCKY
  SCHOOL BOARDS
  INSURANCE TRUST PROPERTY AND.
  LIABILITY SELF-INSURANCE FUND; AND
  KENTUCKY ASSOCIATION OF COUNTIES,
  INC.



              OPINION OF THE COURT BY. JUSTICE VENTERS

                                     AFFIRMING


      Appellant, Board of Trustees of the Kentucky School Boards Insurance

.Trust (KSBIT), appeals from a decision of the Franklin Circuit Court rejecting

its claim of governmental immunity and thus denying its motion for summary

judgment. Appellee, Joseph N. Pope, Jr., is the Deputy Rehabilitator of the

Kentucky School Boards Insurance Trust Worke:i;::s' Compensation Self-
  Insurance Fund and _the Deputy Rehabilitator of Kentucky School Boards

  Insurance Trust Property and Liability Self Insurance Fund.

        The circuit court concluded that the KSBIT Board is not entitled to
                                                        I                    .




  governmental immunity because its "parent" entity is not an agency of state.

  government that enjoys governmental iinmunity and it does not perform. a .

 . function that is integral to state. government. The KSBIT Board appealed the

  circuit court's decision to the Court of Appeals. We granted Appellee's

 . uncontested CR 74.02(2) motion to tra:nsfer this case directly to this Court.    \.

· ·. Upon review, we agree that the KSBIT Board does not qualify for governmentai

  immunity and so we affirm the Franklin Circuit Court's order denying·

  summary judgment..


                  I. FACTUAL AND PROCEDURAL BACKGROUND
        The Boatd of Trustees of the Kentucky School Boards Insurance Trust

  manages.the self-insurance funds established to_provide workers'

 compensation insurance .and property and liability insurance to local public

  school districts that are members of the Kentucky School Board Association

  (KSBA)~ Prior to the involvement of the: Deputy Rehabilitator, KSBIT's

. responsibilities included the collection and management of the Trust's funds,

 which are comprised of member contributions, policy dividends, and rate

 refunds; investments and income thereon; and other .mon.ey and property in

 the hands of the Trust in connection with.its administration/KSBIT also .

 pex:formed other duties required in the administration of the Trust. KSBA



                                         ·2
 served as the administrator of KSBIT providing the day-to-day management of

 the KSBIT .funds until 2010.

        Two of KSBIT'~ self-insurance funds, the Workers' Compensation Fund

 and the Property and Liability Fund, operated at a deficit for many years.

 Eventually, the Kentucky Department of Insurance stepped in and directed

 KSBIT to cure the deficits or assess its member school boards additional fees to

 balance its accounts. In response, KSBIT entered into agreements with the

 Ken~ucky       League of Cities (KLC) and the Kentucky League of Cities Insurance

 Services Association (KLCIS) to borrow money and to transfer the

 administration of the KSBIT fundsto those entities.. Despite these        ~fforts,   the

 financial condition of KSBIT's ipsurance funds continued to deteriorate. KSBIT

 -wrote its last insurance policy during the 2012-2013 fiscal y~ar. In the latter

 part of 2013, KLC/KLCIS and.KSBIT filed a declaratory judgment action asking

· the Franklin Circuit Court to force the Department of Insurance to assess .

 KSBIT's members for the additional money needed to overcome the deficits and

 repay the KLC/KLCIS loan. Ultimately, the Franklin Circuit Court placed the

 KSBIT Funds into rehabilitation. I
            .            .               .-                          .
       The Deputy Rehabilitator filed suit against the KSBIT Board for

 negligence, negligence per se, breach of fiduciary duty of diligence and due




        1 The Deputy Rehabilitator assessed KSBIT ~oup members an amount in
 excess of $45 million to fill the KSBIT Funds' financial deficit. The assessment did not
 include the approximately $8 million worth of notes from KLC/KLCIS. The Franklin
 Circuit Court has since ruled that the notes were not subject to repa~ent.         '

                                              3
 care, and breach o(fiduciary duty of loyalty.2. The KSBIT Board asserted a

 defense of governmental immunity and moved for summary ju.dgment. After

 applying the two-prong test expounded upon in Comair, Inc.       v;   Lexington-
  ,)

 Fayette Urban CountyAirporfCorp;, 295 S.W.3d 91(Ky.2009), the circuit court

 concluded that KSBIT did not qualify for governmental immunity. Specifically,

 the circuit court determined that KSBIT was created by KSBA, a non-

governmental entity. Since KSBA had no governmental immunity, its progeny

KSBIT could not have immunity under the Comair test. The circuit court held

under the second prong of the Comair analysis tha:t KSBIT's purpose of

maintaining a self-insurance trust fund to provide its member organizations

(local school boards) with workers' compensation and other insurance was not

a function integral to state government. This appeal followed.

       On appeal, KSBIT asserts that the circuit court's Comair analysis was

flawed for these reasons: 1) because the language of the Agreement and

Declaration of Trust that established KSBIT reveals that its true "parent"

organization is not KSBA, as the Circuit court found, but is instead the several

local school districts that comprise KSBA and opted to participate in KSBIT's.

insurance programs, and those member school districts do have govern.mental

immunity; and 2) because KSBIT's function of providing local public school

. districts with statutm:jly-mandated workers' compensation insurance and




       2 .KSBA and Kentucky.League of Cities are co-defendants in the still-pending
circuit court action but are not parties to this interlocutory appeal.

                                          4
\




    property.ins1:1rance advances the governmental function of public education

    and is, therefore, a function integral to state government.

             For reasons set forth below, we affirm t4e decision ·Of the Franklin Circuit·

    Court.

                                           II. ANALYSIS

          In Comair, this Court sifted through and digested decades of decisions ·

 illustrating Kentucky cqurts' struggle to apply the concept of governmental

 immunity to public and quasi-public agencies outside the fundamental ·

 departments of state government. We concluded that two elei:nents are decisive.

The fi!st element is whether the entity in question was created by a

governmental agericy that enjoyed the cloak of governmental immunity .. "This

inquiry can be as simple as looking at the 'parent' of the·entity in question; i.e.,

was it created by the state or a county, or a city?" 295 S.W.3d at 99. The

second element is whether the entity in question exercises a function that is

"integral to state government." Id. (citing Gross v. Kentucky Board of Managers '

of World's Columbian Exposition, 49 S.W. 458, 459 .(Ky. 1899); Kentucky Center

for the Arts v. Bems,.801S_.W'.2d327, 332 (Ky. 1990)).

          Comairs adaptation of a two-pronged test is consistent with our

historical application of governmental immunity and it has proven to be a

workable 'solution to a complex and often confusing issue. as seen, for. example,·

. in Kentucky River Foothills Development Council, Inc. v. Phirman, 504 S.W.3d 11 ·
                              '        '


(Ky. 2016), and in Coppage Construction. Co. v. Sanitation District No. 1; 459



                                              5
 S.W._3d.855 (Ky. 2015). Our review accordingly proceeds with an examination

 of the two ele!Ilents as they relate to KSBIT.

 A. The KSBIT Bo11;rd was not created by local public school boarc:is .
         . The KSBIT Board argues on appeal that it is imrriune from the claims of

 the Deputy Rehabilitator because it was created by locar public school boards

 which have traditionally and undisputedly enjoyed governmental immunity.

 The
   .
     KSBIT Board claims to. have inherited the governmental
                                                      .
                                                            immunity of its

 "parent" agencies. The irony is inescapable: KSBIT claims to have inherited the

 governmental immunity of the local public school boards whose insurance

 trust funds the rehabilitator claims KSBIT negligently mismanaged. KSBIT

·posits no other entity as its progenitor, and so if it was ~ot created by iocal.

· public school boards, :it fails the first prong of the Comaif' test.

         The' Deputy Rehabilitator clairz:i.s that th~ parental entity of the KSBIT

Board is not the local public school districts who seif-insured through-the
     .          .

KSBIT trust, but is instead the Kentucky School Boa:rd Association (KSBA).

KSBA is a private 501(c)(4) non-profit c9rporation. According to its articles of

. incorporation, membership· in KSBA is open to public school districts in

. Ken·tucky as· well as privately funded schools and colleges in the state with

interests and views consistent with KSBA's objectives and ·purposes. One of

KSBA's stated purposes is to assist its members in meeting ''legal requfrements

for the. efficient delivery of educational services to the public;" Obtaining

·workers' compensation coverage for school employees and property insurance




                                            6
 for school property are among lli:e legal requirements.of local public school

 boards. See KRS 342.340, KRS 160.105.
                                     .                                .
       The KSBIT Board was established in 1978 upon the ·execution of the

Agreement and Declaration_ of Trust (Trust Agreement). The founding parties

identified in clause 1 of the Trust Agreement3 are: KSBA, seven. named

individuals to serve as Trustees, and the Trust itself. None of the individual

public school boards or school     distri~ts   that comprise the· KSBA_ membership or

participate in KSBIT's insurance programs are mentioned in the Trust

Agreement.

      The Trust Agreement notes, in clauses 2 and 3 of the preamble, that

"boards of educationin Kentucky are authorized to join together in a group or

groups for   th~   purpose of providing self-insurance of various kinds" and that

some members of KSBA "may deem it expedient to join together in purchasing

·and procurin.g insurance coverage_ of various kinds or providing self-insurance."

      Clauses 4 and 5 of the Trust Agreement preamble declare that KSBA is

"undertaking to furnish the leadership and guidance necessary to estaI?lish

such [insurance] programs" and that "the most practical manner in which to

establish and administer these     [insu~~ce]    programs is through a Trust created

for. that purpose."



       3 Clause 1 of the Trust Agreement states: "This AGREEMENT AND
DECLARATION OF TRUST :tnade ... by and between the Kentucky School Boards.
Association (hereinafter referred to as 'KSBA' or 'Association 1 and [seven named
individuals] as duly appointed Trustees (hereinafter referred to collectively as
'Trustees1 and the Kentucky School Boards Insurance Trust (hereinafter referred to as
'Trust"), WITNESSETH:"

                                           7
       Article III of the Trust Agreement states the purpose of KSBIT ·
                                     .              .
       shall he: (1) to enable. school districts and other tax supported
       educational agencies of Kentucky who are members of the
       Association, to avail themselves of the benefits which will accrue to
       them in tl:le forming of a group or groups to provide .self-insurance ·
       of various kinds or procure permitted insurance coverages of all ·
       kinds; and (2) to provide risk management services.

       The trial court provided two reasons for deterqiining that KSBA, rather

 than the local public school board's members, is KSBIT's parent organization.

 First, the Trust Agreement language creating KSBIT directly idep.tifies KSBA,

 rather than the   individu~   member school districts, as the entity undertaking

··the task of creating KSBIT. Second, pursuant to the agreement, it is KSBA that

 appoints the_KSBIT trustees, three.of\Yhorri must be the pr~sident,immediate

·past president. and vi.ce-president of KSBA.

       The KSBIT Board ackriowledges that individual pubfic school boards are

 not
 .
     actual
         . . parties . to the Trust Agreement.
                                       .
                                               The Board cl:iallenges the trial

 court's reasoning by pointing Out, based upon the language of the Trust

· Agreement, that in creating KSBIT, KSBA was acting on behalf of, and through

 the authority of, its member   s~hool   boards. KSBIT also notes that Article X of ·

 the Trust Agreement explicitly provides that "the Trust is operated ... as agent

 and representative of the participating members only:"

       We examine the genesis of_KSBIT to ascertain .its "parental." entity

 beginning upon the same path followed by the trial court: the Trust Agreement

 which created KSBIT'. The Trust Agreement is a contract, and is therefore

 subject to the rules of contract construction. In interpreting a contract, we

                                            8
 first determine as a matter of law whether the contract is ambiguous. A

 contract written in clear and unambiguous language is not subject to
                      '
 interpretation or construction and must be enforced according to its terms.

 New York Life Ins. Co. v. Conrad, 107 S.W.2d 248, 250-251(Ky.1937).

       In the absence of ambiguity, ... a court will interpret the
       contract's terms by assigning language its ord!nary meaning and
       without resort to extrinsic evidence. A contract is ambiguous if a
       ·reasonable person would find it susceptible to different ·or·
       inconsistent interpretations.

 Kentucky Shakespeare Festival, Inc. v. Dunaway, 490 S.W.3d 691, 694-695

 (Ky. 2016) (citations and   quo~ations   omitted).

       The terms of the Trust Agreement cited to show whether KSBA or the

 public school boards being insured through KSBIT are the true progenitors of

 KSBIT are not ambiguous. The plain language of the Trust Agreement that ·

 created KSBIT identifies only KSBA, KSBIT, and the Trustees. If the Trust

 Agreeme:pt can be regarded as KSBIT's birth certificate, then those parties are

 the parents. The language of the Trust Agreement also clearly expresses

 KSBA's leadership in undertaking to create KSBIT. The fact that it did so as a

 servjce to its members does not equate its actions to the actions of individual ·

· public school boards. KSBA is not the alter ego or the surrogate of its .

 members, and so KSBA's action upon the Trust Agreement, "undertaking to

 furnish the leadership and guidance necessary to establish such [insurance]

 programs," cannot be attributed as the action of the many' local school boards

 that comprise its membership.



                                            9
       The Trust Agreement significantly fails to mention any public school

. board as a creator of the Trust. The document is not executed by any focal

 public school board. Of even more significance is the fact that· the member

 school boards_ have no inherent right to participate in KSBIT's insurance

 programs. The Tr{ist Agreement requires local public school bo~ds to apply

for and gain acceptance to participate in KSBIT's insurance programs. It is

difficult to conceive_ that local school boards having no right to participate in

KSBIT ate the entities that created KSBIT.

      The Trust Agreement's plain and unambiguous language reveals that

KSBA, an incorporate_d legal entity, created KSBIT for the benefit of its

members. The fact that KSBIT was created for local public school .boards .does

not go so far as to establish that KSBIT was created by local public school

boards. No plausible reading of Trust Agreement supports the assertion that

KSBA's school board members created KSBIT .

      .Regardless .of the terms of th_e Trust Agreement, the. KSBIT Board asserts·

that because the res of the insurance trusts was funded by payments of

participating school boards using state-appropriated moriie~, thos~

participating school boards mustbe regarded as KSBIT's "parents" for

purposes of immunity analysis. KSBIT cites Franklin County v. Malone, 957
S.W.2d 195 (Ky~ 1997),4 as support for this argument.




      4   Overruled on other grounds by Yanero v. Davis, 65 S.W.3d 510 (Ky. 2001).

                                        . 10
       In Malone,_ an in:giate at the Franklin County Jail committed suicide.

The ini:nate's estate filed suit against several government~ entities including

Franklin County, the members of the Franklin County Fiscal Court, various ·

other Franklin County officials, the Commonwealth of Kentucky, and a state

trooper. ·Against the backdrop of negligence .claims, the estate claimed that

Franklin County's participation in a self-insurance fund to 'cover liabilitY

claims5 against the county constituted a waiver of its claim to governmental

immunity. Rejecting the plaintiffs arguments, this Court held that

"participation in a   self-in~urance   _fund is not an implied waiver of immunity"

and that "[p]articipation in a self-insuranc~ fund pursuant to an inter~local

cooperation act does not give rise to an implied waiver of sovereign_immunity." ·

Id. at 203-204.

       With respect to a waiver of immunity, in Malone this Court distinguished

the expenditure of county money to pay_ the premium for a commercial liability

insurance policy frotri the contribution of county money into a self-insurance

trust fund. Jc/,. at 204. The KSBIT Board relies upon that distinction to

support its claim of jmmunity.

       The·K~BIT    Board's reliance upon Malone is 'misplaced .. We are mindful

that the instant case does not involVe any claim of negligence or wrongdoing by
                                                                     •.

a local public school board; the clain:i here is directly·against the KSBIT Board




       s The specific self-insurance trust involved was the Kentucky All Lines Fund
operated by the Kentucky Association of Coun·ties authorized pursuant to KRS
65 .150(3) under the authority of KRS 65 .210 et seq., the Inter...:Iocal Cooperation Act.

                                            11
 for its alleged mismanagement of th~ Trust. W~ see n_othing in Malone that

. remotely suggests that, as the repository of the self-insurance funds, th~ KSBIT
                                        .                .                     .       .
  .                 '       '                                 ..

 Board cannot ·be sued for· mismanaging the. funds because it has the same
                                                         .                                    .

 governmental immunity as the public entities contributing funds it oversees ..

       Moreover; Malone addressed the is.sue of whether governmental entities,

 such as Franklin County and the members of its. Fiscal Court, which

 unquestionably have governmental immunity, waived their immunity at least to

the extent of the funds they placed         .in a self_;insurarice program·.   The question

before us in this case is not whether t~e public school boards waived their .

immunity by participating in KSBIT. Malone holds thf;lt public entities with

. governmental immunity do not lose that imm1:1nity when they participate in a

self-insurance fund. Malone does not hold that the administrators of the self-

.insurance fl,J.nd acquire the governmental immunity of their patro:ns. ·

       We are satisfied that fr~m the language of the Trust· Agreement, the

seminal instrument_ creating KSBIT, that the KSBIT Board was not .created by

the local public school boards that partidpate in.. KSBIT's insurance programs .

.From our conclusion tha..t the KSBIT Board is not the offspring of local public

·school.boards,
   ·.           it follows that the KSBIT Board does not have
                                                         .
                                                              the governmental
                                                                       .
                        .       .   .                    '                         .

immunity accorded to those governmental bodies .. We next consider the second

prong of the Comair analysis: whether the KSBIT Board serves a function

integral to state government.




                                               12
 B. The KSBIT Board. does not serve a function integral to state
    governmeJ;lt.
       KSBIT describes its role in providing insurance for public school boards

 as a gove~mental fu:r;iction because Kentucky school boards ate mandated to

 carry workers' compensation insurance and property insurance, and they can

 satisfy that obligation by participating in KSBIT. We do not agree with that

 analysis.

       As we held in Yanero v, Davis, "[l]ocal school boards fulfill a

governmental function of state government by providing public education

·within a particular geographical area." 65 S.W.3d 510, 526 (Ky. 2001) (quoting

 Cullinan v. Jefferson County, 418 S.W.2d 4~7,   408 (Ky. 1967)). To.be more

precise in light of Comairs two-prong test, we would say that local public .

school boards perform an integral state .function by providing    ~ducation   for

children and others situated within their respective geographic areas ..

     · However, the fact that local school boards, like private employers, must

have workers' compensation coverage and other kinds of insurance does not

transform the acquisition of that insurance into a governmental function.

Providing or obtaining insurance, even though a self-insurance progr8;m, is not

providing education: Innumerable things necessarily contribute to the a~ility

of the school _boards to fulfill their governmental function, but the entities that

supply those things do not themselves perform an integral state function.

      To determine whether an entity such as KSBIT performs ari integra) state

function, we examine two elements: 1) "whether its function is 'governmental'



                                         13
 ~s   opposed to. proprietary," and 2) "whether it is a matter of 'statewide'             r

 concern." Coppage, 459 S.W.3d at 862.
                   .         .
          Providing employers with workers' compensation coverage or managing a

 self-insurance fund that enables employers to meet their workers'

 compensation requirement is not a function integral
                                            .
                                                     to .state government;. it is
                                                                .                     .
 not a governmental function at all. Workers' compensation coverage through

 insurance and self-Insurance pools is conducted almost exclusively by the

 private sector anc;l is clearly a proprietary function .. Even if KSBIT could be

 said to serve the public purpose of serving public· sch.ool boards, as we

 forewarned in Coppage, "not every 'public purpose' qualifies as an 'integral

 state function.' If that we·re the case, sovereign immunity would extend far

 beyond its current constraints, reaching virtually every local government

 agency fulfilling a perceived 'public purpose."' Id.

          Th~ KSBIT Board is no~   ari integral part of state ·government; it. does not
fit "within regular. patterns.of administrative organization and. structure".~f

 state government. Berns, 801. S.W.2d at 332 ("[I]mmunity should extend only

. to 'departments, boards or agencies that are such integral parts of 'state
      .
                       .                 .        .
                                                                    .      .

. government as;to come with~n regular patterns o(admin,istrative organization
  .           .
anp structure.'") (quoting Kentucky Region Eight v. Commonwealth, 507 S.W.2d:

489, 491 (Ky. 1974)).
                                                      .             .
          ·Performing the same business activity that is ordinarily accomplished by

private individuals or .business corporations is not engaging in a governmental

·function. Yaner~, 65 S.W.~d at 51.9.:...520 (citii:ig 83 L. Ed. 794, 804-05). KSBIT

                                             14
"performs substantially the same functions as any private business engaged in

·the [insurance] business." Berns, 801 S.W.2d at 331.

       KSBIT cites Breathitt County Board of Education v. Prater, 292 S.W.3d

88;3 (Ky. 2009), as   an example where a   service in aid of the educational mission

of a local school board was deemed to be the performance of a governmental,

function. The local school board in Prater provided on-site housing to the

person serving as night watchman and groundskeeper. A social visitor to the

property was injured and sued the school board. ·The v_isitor argued that the

school board was not immune from suit because providing on-campus housing

was proprietary in nature. We analyzed the facts under the theory that

"education is an integral aspeet of state government and that activities in difect

furtherance of education will be deemed governmental rather than proprietary." ·

Id." at 887' (citing Yanero, 65 S.W.3d 510; Withers v. University of Kentucky, 939
S.W.2d 340 (Ky.1997); Autry v. Western Kentucky University, 2_19 S.W.3d 713

(Ky. 2007)). We ·resolved the issue in favor of immunity, reasoning that the

school board provided the groundskeeper w_ith _housing, not in the    propriet~ry

role of commercial landlord, "but to further its educational mission by

protecting the facilities where that mission is carried out." Id. at 888. In other

words, the watchman/ groundskeeper was not housed on campus so that the

school board could rent out the house as a proprietary landlord; the

watchman/ groundskeeper was housed on campus so that he was always

available to protect school property.



                                        15
       The Board argues that, like the housing provided in Prater, KSBIT was

 not created for the purpose of participating in the commercial insurance

 market, but was instead created to provide local school boards with cheaper
                                                          .                       .

 insurance coverage than was otherwise available. ·The difference between ·

 Prater and the present .case is clear·. A private landlord could not serve the

 scho.ol board's need to have a night watchman housed on the school grounds;

 obvio.usly only the school board_, as the pwner of the property, could do that.
                                                              .            .
 Requiring (c;>r allowing) the watchman to live on school property did not put the

 school board in the proprietary role of a landlord. In contrast to that, KSBIT

 was effectively
         \ .
                 a participant in the insurance market,· providing its members
                                    .




 the same "product" available from and ordinarily provided by non-

 governmental entities.

       Finally, we note that KSBIT's function is not a matter of statewide
                                                                      .,


. concern. We do not imply that KSBIT's service is not important. But, the

 analysis is to determine if it performs   afunction integral to state government.
 Unlike the airp.ort board in Comair which provides essential air transport

 infrastn.icture. which cannot be provided by private entities to meet Kentucky's

 commercial, industrial,, and public transportation needs, KSBIT provides

· insurance protection readily available frorri a number of private sources.

 KSBIT compares more closely to the substance abuse pro~ams provided by the

 area development district in Kentucky River Foothills Development Council, Inc.

 v. Phirman, 504 S.W.3d 11 (Ky. 2016), which operates for the benefit of a

 discrete group.

                                           16
       KISBIT does not satisfy the elements required for concluding it ser\res an

 integral state function.


                                   III.   CONCLUSION

      · For reasons stated above, we affirm the order of the Franklin Circuit.

 Court's denying summary judgment to the KSBIT Board. based upon the .

. grounds of governmental immunity. This case· is remanded to Franklin Circuit

 Court for further proceedings consistent with this decision.

       All sittirig. All concur.




 COUNSEL FOR APPELLANT:

Douglas L. Mcswain
William Craig Robertson III
Sharon Leslie Gold
Courtney Ross Samford

Wyatt, Tarrant & Combs, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507 -17 46

COUNSEL FOR APPELLEE JOSEPH N. POPE JR, DEPUTY REHABILITATOR
OF THE KENTUCKY SCHOOL BOARDS INSURANCE TRUST PROPERTY AND
LIABILITY SELF-INSURANCE FUND, AND JOSEPH N. POPE, JR. DEPUTY.
REHABILITATOR OF THE KENTUCKY SCHOOL BOARDS
INSURANCE TRUST WORKERS' COMPENSATION SELF-INSURANCE FUND:         I



Perry Mack Bentley
Todd Smith Page
Sfoll, Keenan & I Ogden, PLLC
300 West Vine Street, Suite 2100
Lexington, KY 40507 - l 801

Justin Drew Clark
Stoll, Keenan & Ogden, PLLC

                                          17
 2000 PNC· Plaza
 500 West Jefferson Street
 Louisville, KY 40202

  Paul C. Harnice· ·
  Sarah Jackson Bishop
  Stoll, Keenon & Ogden, PLLC
 ·201 West Main Street, Suite A ·
· P.o~· Box 5130
  Frankfort, KY 40601

 Bany Lee Dunn
·Public Protectfon Cabinet ·
 Office of Legal Services

  Emily Warf
  Fultz Maddox Dickens, PLC
  101 S. 5th Street, Suite 2700
· Louisville, KY 40202

. COUNSEL FOR AMICUS CURIAE, KENTUCKY ASSOCIATION OF COUNTIES,
  INC.:

  Timothy A. Sturgill
  K~ntucky Association of Counties,· Inc.
· General Counsel                ·
 400 Englewood Dr. _
  Frankfort, KY 40601




                                            18